Citation Nr: 1329444	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a skin disorder, claimed as the result of an 
undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for joint pain, claimed as the result of an 
undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for chronic fatigue syndrome (CFS), claimed as 
the result of an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a right hand disorder.  

5.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a left hand disorder.  

6.  Entitlement to service connection for a skin disorder, 
claimed as the result of an undiagnosed illness.  

7.  Entitlement to service connection for joint pain, 
claimed as the result of an undiagnosed illness.  

8.  Entitlement to service connection for CFS, claimed as 
the result of an undiagnosed illness.  

9.  Entitlement to service connection for a right hand 
disorder.  

10.  Entitlement to service connection for a left hand 
disorder.  

11.  Entitlement to service connection for chronic sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran had certified active service from October 1990 
to May 1991, as well as additional duty with the both the 
Army Reserve and the North Carolina National Guard.  The 
Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) 
which denied service connection for sleep apnea.  In 
September 2008, the RO determined that new and material 
evidence had not been received to reopen the Veteran's 
claims of entitlement to service connection for a skin 
disorder claimed as the result of an undiagnosed illness, 
joint pain claimed as the result of an undiagnosed illness, 
CFS claimed as the result of an undiagnosed illness, a right 
hand disorder, and a left hand disorder.  In February 2011, 
the Veteran was afforded a hearing before a Veterans Law 
Judge sitting at the RO.  A hearing transcript was prepared 
and incorporated into the record.  Although that Veterans 
Law Judge is no longer employed at the Board, the Veteran 
did not respond to a letter asking whether he desired a new 
hearing, therefore the Board will proceed without a new 
hearing.

The issues of entitlement to service connection for a skin 
disorder, joint pain, CFS, a right hand disorder, a left 
hand disorder, and chronic sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection 
for a skin disorder, and the Veteran did not file a timely 
appeal following issuance of the statement of the case or 
submit documentation constituting new and material evidence 
within the one-year appeal period.
2.  Evidence received since the time of the final March 2006 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a skin disorder.

3.  A March 2006 rating decision denied service connection 
for joint pain, and the Veteran did not file a timely appeal 
following issuance of the statement of the case or submit 
documentation constituting new and material evidence within 
the one-year appeal period.

4.  Evidence received since the time of the final March 2006 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for joint pain.

5.  A March 2006 rating decision denied service connection 
for CFS, and the Veteran did not file a timely appeal 
following issuance of the statement of the case or submit 
documentation constituting new and material evidence within 
the one-year appeal period.

6.  Evidence received since the time of the final March 2006 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for CFS.

7.  A March 2006 rating decision denied service connection 
for a right hand disorder, and the Veteran did not file a 
timely appeal following issuance of the statement of the 
case or submit documentation constituting new and material 
evidence within the one-year appeal period.

8.  Evidence received since the time of the final March 2006 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a right hand disorder.

9.  A March 2006 rating decision denied service connection 
for a left hand disorder, and the Veteran did not file a 
timely appeal following issuance of the statement of the 
case or submit documentation constituting new and material 
evidence within the one-year appeal period.

10.  Evidence received since the time of the final March 
2006 decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a left hand disorder.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2012).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for joint pain is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2012).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for CFS is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2012).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right hand disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hand disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty 
to assist her in obtaining such evidence.  38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2012).  Given the favorable disposition 
of the action here, which is not prejudicial to the veteran, 
the Board need not assess VA's compliance with the VCAA in 
the context of the issues of whether new and material 
evidence has been submitted to reopen the claims.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen previously-denied claims of 
entitlement to service connection for a skin disorder, joint 
pain, CFS, a right hand disorder, and a left hand disorder.  

VA regulations provide that nothing in 38 U.S.C.A. § 5103A 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108."  
See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).
Because the Veteran served in the Southwest Asia Theater of 
operations during the 
Persian Gulf War, service connection may also be established 
under 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, 
naval or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  For disability due 
to undiagnosed illness and medically unexplained chronic 
multi symptom illness, the disability must have been 
manifest either during active military service in the 
Southwest Asia Theater of operations or to a degree of 10 
percent or more not later than December 31, 2016.  38 C.F.R. 
§ 3.317.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multisymptom illness is one 
defined by a cluster of signs or symptoms and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
functional gastrointestinal disorders (excluding structural 
gastrointestinal diseases), as well as any other illness 
that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness.  A "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  Chronic multisymptom illnesses 
of partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, 
but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs 
or symptoms of the disability first became manifest.  38 
C.F.R. § 3.317(a)(4).

New evidence means existing evidence not previously 
submitted to VA.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), 
the Court of Appeals for Veterans Claims held the Board must 
first determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  The Court has held that the law 
should be interpreted to enable reopening of a claim, rather 
than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).

The RO initially denied entitlement to service connection 
for the Veteran's claims in March 2006 and notified the 
Veteran of the decision that same month.  Although the 
Veteran filed a notice of disagreement in May 2006, he did 
not file a timely appeal following the issuance of the June 
2007 statement of the case; nor did he submit new and 
material evidence within the one-year appeal period.  Thus, 
the March 2006 rating decision is final.  38 U.S.C. § 
4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2012).  Although records from the 
North Carolina National Guard have been added to the file 
since the initial denial, the Board finds that these records 
are not relevant to the issue of whether the Veteran's 
disabilities are related to active service.  See 38 C.F.R. § 
3.156(c) (2012).

With respect to the claim of entitlement to service 
connection for a skin disorder, the basis of the March 2006 
denial was that service treatment records revealed no record 
of treatment for a skin disorder during active service, and 
VA treatment reports revealed no evidence of treatment for a 
skin condition subsequent to service.  With respect to the 
claims for entitlement to service connection for a joint 
pain, a right hand disorder, and a left hand disorder, the 
basis of the March 2006 denial was that service treatment 
records revealed no record of treatment for generalized or 
specific joint pain while on active military duty and there 
was no treatment for joint pain noted subsequent to military 
service; moreover, a February 2006 VA examination report 
failed to show objective evidence or diagnoses of a chronic 
disability that would support a finding of service 
connection.  With respect to the claim for entitlement to 
service connection for CFS, the basis of the March 2006 was 
that there was no record of treatment noted during active 
military service and no record of treatment since 1997, 
although the February 2006 VA examination report diagnosed 
the Veteran as having fatigue.  To reopen the Veteran's 
claims, new and material evidence pertaining to these bases 
for denial must be submitted.

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  
Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the March 
2006 rating decision  includes outpatient treatment records 
from the Charles George VA Medical Center in Asheville, 
North Carolina, dated from June 1994 to August 1994; 
outpatient treatment records from the Mountain Home VA 
Medical Center in Mountain Home, Tennessee, dated from 
August 2005 to December 2012; a VA medical examination 
report dated in April 2007; private treatment records from 
the Wake Forest University Baptist Medical Center in 
Winston-Salem, North Carolina, from September 2009 to 
October 2009; personnel records from the North Carolina 
National Guard; personnel records from the Defense Personnel 
Records Information Retrieval System; several written 
statements submitted by the Veteran in support of his claim; 
and the transcript of the Veteran's February 2011 Travel 
Board hearing.  

The outpatient treatment records from the Charles George VA 
Medical Center in Asheville, North Carolina, dated from June 
1994 to August 1994, had not previously been considered by 
VA, and show the existence of symptomatology relevant to the 
Veteran's claims years after his separation from active duty 
service.  Specifically, the Veteran reported joint problems, 
fatigue, and skin rashes on his chest and arms.  
Objectively, the physician noted multiple papular lesions on 
his upper arms and mid-chest.  These records also contain a 
Persian Gulf War examination in which the Veteran was noted 
to have been within 10 miles of burning oil wells.  He 
reported that he suffered from anxiety, fatigue, and rashes 
which started while stationed in the Persian Gulf.  He 
additionally reported experiencing joint pain and stiffness 
in his bilateral knees, elbows, and ankles since his return 
from the Persian Gulf.  

In addition, the outpatient treatment records from the 
Mountain Home VA Medical Center in Mountain Home, Tennessee, 
document additional symptomatology relevant to his claims.  
In March 2006, the Veteran sought treatment for chronic 
joint aches, pains, and fatigue.  The physician noted that 
he did heavy lifting as a diesel engine mechanic.  The 
Veteran further reported difficulty with sleeping and 
snoring, and indicated that he felt tired in the morning.  
The physician concluded that his chronic aches and pains 
were partially explainable by "lowered pain threshold . . . 
from nonrestorative rest."  The examiner also opined that 
the Veteran had a high likelihood of sleep apnea given his 
family history, elevated hemoglobin, and hypertension.  More 
recent treatment records from the Mountain Home VA Medical 
Center listed arthralgia, fibromyalgia, as well as "other 
disorders of synovium, tendon, and bursa" among his active 
problems.  He has been prescribed medication for chronic 
pain management.  

The April 2007 VA examination report diagnosed the Veteran 
as having obstructive sleep apnea with fatigue as a 
prominent feature.  Although the Veteran satisfied nearly 
all of the criteria for chronic fatigue syndrome, the 
examiner did not feel that his chronic fatigue was due to 
chronic fatigue syndrome, but rather due to obstructive 
sleep apnea.  The examiner also diagnosed him as having 
patellofemoral syndrome of the knees with residuals as well 
as tendinosus of the right shoulder with residuals.  
However, examination of the bilateral hands was normal, with 
no pathology found.  

Finally, in a December 2011 rating decision, the Veteran was 
granted entitlement to service connection for posttraumatic 
stress disorder (PTSD) effective September 13, 2007.  He was 
granted a 10 percent evaluation effective December 10, 2008, 
and a 50 percent evaluation effective March 30, 2010.  The 
Board emphasizes that sleep disturbance and nightmares have 
been listed among the various manifestations of his PTSD.  

This evidence is new and material as it raises the 
reasonable possibility of substantiating the Veteran's 
claims, as these new diagnoses and symptoms were not of 
record at the time of previous denial.  The Board thus finds 
that new and material evidence has been submitted with 
respect to the issue of entitlement to service connection 
for a skin disorder, joint pain, CFS, a right hand disorder, 
and a left hand disorder, and the claims are reopened. 


ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
skin disorder is reopened, and to that extent only, the 
appeal is granted.

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for 
joint pain is reopened, and to that extent only, the appeal 
is granted.

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for 
CFS is reopened, and to that extent only, the appeal is 
granted.

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
right hand disorder is reopened, and to that extent only, 
the appeal is granted.

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
left hand disorder is reopened, and to that extent only, the 
appeal is granted.


REMAND

Having determined that new and material evidence sufficient 
to reopen the Veteran's claims of entitlement to service 
connection for a skin disorder, joint pain, chronic fatigue 
syndrome, a right hand disorder, and a left hand disorder 
has been submitted, the Board finds that these issues must 
be remanded for additional development.  In addition, the 
Veteran also seeks entitlement to service connection for 
sleep apnea, which will also be discussed below.  

As discussed above, with respect to the Veteran's symptoms 
of generalized joint/muscle pain and fatigue, the record 
contains various diagnoses and possible etiologies.  For 
instance, fatigue has been attributed to sleep apnea, 
chronic fatigue syndrome, and service-connected PTSD.  His 
joint/muscle pain has been attributed to arthralgia, 
disability of the synovium, tendon, and/or bursa, as well as 
a lowered pain threshold resulting from nonrestorative rest.  
As all of these symptoms may result from a common etiology, 
to include as secondary to the Veteran's service-connected 
PTSD, the Board finds that additional examinations must be 
conducted to determine the likely etiologies.  As these 
symptoms may also result from the Veteran's sleep apnea, the 
Board finds that the Veteran's claim for entitlement to 
service connection for sleep apnea is intertwined with these 
claims as well.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).

Although the Veteran has been provided with VA examinations 
relevant to these claims in the past, these examination 
reports did not explore all of the possible theories of 
entitlement, such as whether his pain and fatigue were as 
likely as not caused or aggravated by service-connected 
PTSD.  The Board notes that, because VA's duty to assist 
under the VCAA includes obtaining an examination or medical 
opinion when necessary, and because the Veteran has not been 
provided with VA examinations which address all of the 
contended causal relationships between PTSD, joint pain, 
CFS, disorder of the right hand, disorder of the left hand, 
sleep apnea, and active service, to include as due to an 
undiagnosed illness, on remand, he should be scheduled for 
appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the VA examination reports currently of 
record are inadequate for a decision in this matter.  As the 
Veteran is a Persian Gulf War Veteran, he should be provided 
with a VA Compensation and Pension Persian Gulf War 
Guidelines examination.

If a Veteran has separate and distinct manifestations 
relating to the same disorder, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2012).  Service connection already is in effect for 
PTSD, with sleeping difficulty and nightmares noted as 
manifestations of PTSD.  Thus, on remand, if the RO/AMC 
concludes that service connection is warranted for either 
joint pain, CFS, a disorder of the right hand, a disorder of 
the left hand, or sleep apnea on a direct service connection 
basis, then these disabilities should be evaluated based on 
their unique symptomatology which can be separated from the 
service-connected PTSD.

Finally, with regard to the issue of entitlement to service 
connection for a skin disorder, also claimed as the result 
of an undiagnosed illness, the Board recognizes that certain 
skin disorders by their nature may fluctuate with periods of 
flare-up and remission.  The Veteran was noted to have mild 
acne in service, and multiple papular lesions on his upper 
arms and mid-chest were objectively noted by a VA physician 
years after separation from active duty service in June 
1994.  Under the circumstances, further VA examination is 
appropriate.  The Board stresses that the Veteran's 
cooperation in coordinating a VA examination during a time 
of flare-up of his claimed skin disability is essential in 
allowing a medical examiner to ascertain the nature and 
cause of such disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War 
Guidelines examination with regard to his 
claims for service connection for a skin 
disorder, chronic fatigue, respiratory 
disorder (to include sleep apnea), and 
joint/muscle pain (to include the 
bilateral hands).  Specifically with 
respect to the skin disorder, the RO 
should coordinate with the Veteran to have 
the Veteran undergo an appropriate 
examination at the time of a flare-up of 
his rashes of the mid-chest and upper 
arms.  Ask that the examiner review the 
claims file and interview the Veteran as 
to the onset, frequency, and duration of 
his symptoms.

All indicated tests and studies must be 
done, and all findings should be reported 
in detail.  

Thereafter, the examiner must provide an 
opinion as to the etiology of the 
Veteran's complaints of generalized 
joint/muscle pain, fatigue, and 
respiratory difficulties.  Specifically, 
the examiner should state whether the 
complaints are attributable to a known 
clinical diagnosis or cause.  If so, the 
examiner must identify the diagnosis and 
provide an opinion, complete with 
rationale, as to whether it is at least as 
likely as not (50 percent probability or 
more) that the disorder is related to the 
Veteran's service, including 
climatic/environment hazards in the 
Persian Gulf.  The examiner is also asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that each diagnosed 
disability is caused, or aggravated, by a 
service-connected disability, including 
but not limited to the Veteran's service-
connected PTSD.

Aggravation is defined as a permanent 
worsening beyond the natural progression 
of the disease.

If any complaint is not attributable to a 
known clinical diagnosis, the examiner 
must opine as to whether it is at least as 
likely as not (50 percent probability or 
greater):

(a)	that the Veteran's 
complaints are attributable to 
an undiagnosed illness or 
medically unexplained chronic 
multisymptom illness related to 
the Veteran's Gulf War service 
in the Southwest Asia theater of 
operations; or 

(b)	that the Veteran's 
complaints are related to any 
incident of his service, 
including exposure to petroleum 
or other environmental hazards.  

The examiner must provide a 
complete rationale in support of 
his opinion(s).

In providing answers to the above 
questions, the examiner should comment on 
and/or take note of the fact that the 
Veteran is competent and credible to 
describe his symptoms while on active duty 
and since that time even when his records 
are negative for complaints or a 
diagnosis. 

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  

2.  Notify the Veteran that he must report 
for any scheduled examination and 
cooperate in the development of the 
claims.  Failure to report for a VA 
examination without good cause may result 
in denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, issue 
an additional supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the appeal 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


